DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “substrate and an electromechanical structure situated on the substrate, the electromechanical structure including a sensor core including at least one mass oscillator mounted oscillatorily with respect to the substrate, a first electrode, a second electrode, and at least one third electrode, the first electrode being connected to the mass oscillator, and the second and third electrodes being connected to the substrate” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 9 recites “a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core” which is unclear.
Claim 15 recites “the electromechanical structure includes a second mass oscillator, a fourth electrode connected to the mass oscillator,” which is unclear. It is unclear whether the mass oscillator corresponds to the first or second mass oscillator.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Petkov Vladimir P., et al., "A Fully Differential Charge-Balanced Accelerometer For Electronic Stability Control," IEEE Journal Of Solid-State Circuits, IEEE Service Center, Vol. 49, No. 1, 2014, pages 262-270 (hereinafter “Petkov”, see also corresponding publication US 20130055564 to Balachandran), in view of US 20100058865 to Zhang.
Regarding Claim 9, Petkov discloses a microelectromechanical inertial sensor (Figs. 1-5, accelerometer; Abstract), comprising: a substrate; an electromechanical structure situated on the substrate (Figs. 1-5, accelerometer on substrate; Introduction), the electromechanical structure including a sensor core, the sensor core including at least one mass oscillator mounted oscillatorily with respect to the substrate (Figs. 1-5, moving proof-mass suspended on springs over a substrate; Introduction), a first electrode, a second electrode, and at least one third electrode, the first electrode being connected to the mass oscillator (Figs. 1-5, electrode M on moving proof-mass; Introduction), the second and third electrodes being connected to the substrate (Figs. 1-5, electrodes S+, S- on substrate; Introduction), a first capacitance being present between the first and second electrodes, and a second capacitance being present between the first and third electrodes (Figs. 1-5, capacitances C1, C2; Introduction), the electromechanical structure having a parasitic capacitance, the parasitic capacitance being determined by manufacturing deviations in a geometric configuration of the sensor core (Figs. 2-3, capacitance Cp; System Architecture), the electromechanical structure further including a first capacitive compensation structure connected to the second electrode and a second capacitive compensation structure connected to the third electrode (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter) , the first and second compensation capacitances compensating for the parasitic capacitance (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter). However, Petkov is silent regarding a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core. Zhang discloses a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core (Figs. 2-4, reference structure 22 formed during the same deposition process as the MEMS structure 18; ¶¶ [0003], [0023]-[0030], Note also, Zhang explicitly shows the Z-plane MEMs electrode(s) 20 on the substrate 10). It would have been obvious to one of ordinary skill in the art at the time of the effective filing of the application to modify the invention of Petkov by providing a first compensation capacitance of the first capacitive compensation structure being determined by a geometric configuration of the first capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core, a second compensation capacitance of the second capacitive compensation structure being determined by a geometric configuration of the second capacitive compensation structure, which has manufacturing deviations analogous to the geometric configuration of the sensor core as in Zhang in order to provide for greater accuracy
Regarding Claim 10, Petkov discloses the inertial sensor includes a control unit, the control unit being configured to minimize an error signal, the error signal being based on a charge balance between the first and second capacitances, the minimization of the error signal taking place by adapting an electrical potential present at the second electrode and by adapting an electrical potential present at the third electrode (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).
Regarding Claim 11, Petkov discloses the control unit is implemented as an application-specific integrated circuit (Figs. 1-5, IC for a dual-axis accelerometer; Measurement Results).
Regarding Claim 12, Petkov discloses the error signal is based on a charge balance between the first and second capacitances, and on a charge balance between the first and second compensation capacitances (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).

Regarding Claim 13, Petkov discloses the control unit includes a first capacitive element having a third compensation capacitance and a second capacitive element having a fourth compensation capacitance, the first capacitive element being connected in parallel to the first capacitive compensation structure, and the second capacitive element being connected in parallel to the second capacitive compensation structure (Fig. 5, parallel capacitors downstream of sensor element; Charge-Balanced Capacitance-to-Voltage (C–V) Converter), and the error signal being based on a charge balance between the first and second capacitances and on a charge balance between the first, second, third and fourth compensation capacitances (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).
Regarding Claim 14, Petkov discloses the control unit includes a third capacitive element and a fourth capacitive element, the third capacitive element being connected between the first and second electrodes, and the fourth capacitive element being connected between the first and third electrodes (Fig. 5, capacitors downstream of sensor element electrodes; Charge-Balanced Capacitance-to-Voltage (C–V) Converter),
Regarding Claim 15, Petkov discloses the electromechanical structure includes a second mass oscillator (Figs. 1-5, dual proof-masses suspended on springs over substrate; Introduction), a fourth electrode connected to the mass oscillator (Figs. 1-5, electrode M on second proof-mass; Introduction), and a fifth and sixth electrode connected to the substrate the second and third electrodes being connected to the substrate (Figs. 1-5, electrodes S+, S- for second proof mass on substrate; Introduction), a third capacitance being present between the fourth and fifth electrodes, and a fourth capacitance being present between the fourth and sixth electrode (Figs. 1-5, capacitances C1, C2; Introduction), the electromechanical structure including a third capacitive compensation structure which is connected to the fifth electrode and has a fifth compensation capacitance, and a fourth capacitive compensation structure which is connected to the sixth electrode and has a sixth compensation capacitance (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter), the third and fourth compensation capacitances compensating for the parasitic capacitance (Figs. 4-5, charge-balanced C–V converter connected to electrodes S+, S-; Fully Differential Signal Path - C–V converter).
Regarding Claim 16, Petkov discloses the error signal is based on a charge balance between the first and second capacitances, and on a charge balance between the third and fourth capacitances, the minimization of the error signal taking place by adapting an electrical potential present at the second electrode, an electrical potential present at the third electrode, an electrical potential present at the fifth electrode, and an electrical potential present at the sixth electrode (Figs. 1-5, negative feedback loop, in which the charge escaping C1 and C2 serves as the error signal; Charge-Balanced Capacitance-to-Voltage (C–V) Converter).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852